Ingles v Architron Designers & Bldrs., Inc. (2016 NY Slip Op 01417)





Ingles v Architron Designers & Bldrs., Inc.


2016 NY Slip Op 01417


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


335 303373/07

[*1]Rosa Ingles, Plaintiff-Appellant,
vArchitron Designers and Builders, Inc., Defendant-Respondent.


Popkin & Popkin, LLP, New York (Eric F. Popkin of counsel), for appellant.
Law Office of James J. Toomey, New York (Evy L. Kazansky of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson Jr., J.), entered October 15, 2014, which, to the extent appealed from as limited by plaintiff's brief, granted defendant's motion for summary judgment dismissing the complaint on the merits, unanimously affirmed, without costs.
Plaintiff alleges that she tripped and fell on a defective roadway in front of buildings located at 330 and 340 W. 28th Street, in Manhattan. Defendant made a prima facie showing that it did not perform any work at the location of plaintiff's alleged fall, by submitting, among other things, the affidavit of its vice president, who asserted that the work was performed in front of 360 W. 28th Street, and did not extend to the location where plaintiff allegedly fell (see Melcher v City of New York, 38 AD3d 376, 377 [1st Dept 2007]).
In opposition, plaintiff failed to raise a triable issue of fact. The permits issued to defendant allowing it to pave a maximum of 100 feet of roadway do not raise an issue of fact as to whether it actually paved that amount or whether the work it performed encompassed the area of plaintiff's fall (see Bermudez v City of New York, 21 AD3d 258 [1st Dept 2005]). Further, the affidavit of defendant's vice president does not contradict his deposition testimony.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK